department of the treasury internal_revenue_service washington d c tax exempt and government entities whibrm issue list legend taxpayer a stock b amount c ira d company e plan f company g company h date i date j date l date k dear 20u447041 page this is in response to your request of may representative for a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code 20__ through your authorized the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a terminated employment with company e on date and informed company e that he wanted to make a direct_rollover of his entire account balance in plan f which consisted of stock b and amount c to ira d that taxpayer a had with company g in order to consummate the intended rollover on date j taxpayer a spoke with a company e retirement benefits employee and instructed the employee to make a direct_rollover as was customary for this type of transaction involving terminating employees the phone call was recorded on date k taxpayer a received a check for amount c payable to company g which taxpayer a immediately deposited into ira d shortly thereafter taxpayer a received a notification from company h indicating that company e had transferred to company h stock b that had been credited to taxpayer a’s account in plan f after receiving the transaction advice from company h taxpayer a called company h and requested that stock b be transferred to ira d with company g as he had requested originally on date j the transfer finally did take place on date l which was more than days after date k while preparing company e’s failure to make a direct_rollover of stock b together with amount c into iradas _ had requested income taxes taxpayer a realized the tax consequences of based on the above facts and representations you request that the service waive the 60-day rollover requirement contained in sec_402 of the code with respect to stock b sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 of the code - exempt trusts sec_402 of the code defines and provides the rules applicable to rollovers from sec_402 of the code provides that if -- 2uv447041 a any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution b the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and c in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the transfer must be made within days of receipt in general sec_402 provides that sec_402 shall not apply to any transfer made after the day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred guv44i041 page the information presented by taxpayer a demonstrates that taxpayer a made a recorded request with company e to make a direct_rollover of his entire account in plan f consisting of stock b and amount c into ira d an internal error occurred at company e which resulted in only amount c being transferred to ira d taxpayer a trusted company e to make a direct_rollover as he requested the error committed by company e prevented a direct_rollover of stock b into ira d within 60-days therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to stock b which was transferred to ira d on date l provided all other requirements of sec_402 of the code except the day requirement are met stock b will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at please address all correspondence to sincerely yours deveece a entbyiter employee_plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose
